DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is the national stage entry of PCT/US2017/033721 filed 22 May 2017. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/341,933 filed 26 May 2016.

Examiner’s Note
Applicant's amendments and arguments filed 19 September 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 19 September 2022, it is noted that no claims have been amended and no new matter or claims have been added.

Election/Restrictions
	The Applicant has elected the following species:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Status of the Claims
Claims 1-21 are pending.
Claims 15-21 are withdrawn.
Claims 1-14 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2010/0150847) in view of Newby et al. (International Dental Journal 2011; 61 (Suppl. 3): 74-80).
The Applicant claims, in claim 1, a dental paste comprising i) a compound of Formula I, ii) a compound of Formula II, and iii) a dental abrasive. The limitations in claims 2-8 serve to narrow the agents in claim 1 to the elected species. In claims 9-10, the composition further comprises a liquid carrier such as water. In claim 11, the composition further comprises a fluoride source. In claim 12, the composition further comprises sorbital in at least 10 wt%. Claims 13-14 require the paste to be a toothpaste or a prophy paste, which are intended uses of the claimed composition, do not result in a structural difference over the prior art, and are thus given minimal patentable weight (See MPEP 2111.02 (II)).
Yang teaches a dental composition comprising a compound of Formula (I) and an additional Formula (Il), both of which read on the instantly claimed Formula (I) and (II) [0027-0029, 0036-0038]. Regarding Formula I, R1 can be hydrogen, R3 can be any alkyl group including a C8 alkyl, and n can be 4 [0027-0028]. R4 can be hydrogen and m can be 4 [0036-0038]. Specific mention is made of both N-methyl-D-glucamine and N-methyl-N-nonanoyl-D-glucamine as being effective in the invention of Yang for treating biofilms (pg 8, Table 1), both of which read on the elected species of Formulas I and II. Additionally, the composition of Yang can further comprise a liquid carrier such as water [0058] and a therapeutic additive such as fluoride sources [0062]. The composition can be in the form of a paste [0063]. The composition is useful for inhibiting biofilm formation in the oral cavity [0002].
Yang does not teach further including an abrasive agent.
Newby teaches removing biofilms and microorganisms to control halitosis (pg 75, ¶4). A polishing or abrasive agent, such as calcium carbonate or silica, is necessary to eliminate stained pellicle and plaque from the teeth thus restoring natural luster and whiteness (pg 75, ¶7). 
It would have been prima facie obvious to prepare the dental paste of Yang wherein the composition comprises both Formula I and Formula II wherein said agents are more specifically N-methyl-D-glucamine and N-methyl-N-nonanoyl-D-glucamine. Moreover, it would have been obvious to further include water as a carrier and a fluoride source as a therapeutic agent. The specific combination of features claimed is disclosed within the broad generic ranges taught by Yang but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Yang does not anticipate this specific combination of Formula I, Formula II, water, and fluoride source, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of active agents such as compounds of Formulas I and II as well as additives such as carriers and fluoride sources, from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition would be a paste comprising N-methyl-D-glucamine, N-methyl-N-nonanoyl-D-glucamine, water, and a fluoride source.
It would have been prima facie obvious to include silica, as taught by Newby, in the composition of Yang since both Newby and Yang are towards controlling and inhibiting biofilms in the oral cavity. Newby provides the added benefit of eliminating stains and restoring whiteness to the teeth by the inclusion of the silica to the toothpaste composition. The resulting composition would comprise compounds of Formula I, Formula II, and an abrasive agent such as silica, thus rendering obvious instant claims 1-14.

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 5 of their remarks, that in Yang Formula I and Formula II are employed individually while the claimed composition is a combination. Applicant argues that the compounds in Yang are presented in the way of alternatives, not additions.
In response, Yang teaches various components for dental compositions that inhibit oral biofilm formation in the oral cavity. While Yang does teach Formula I and Formula II as alternative agents for this purpose, the fact that they are both known to provide the same utility makes it obvious to combine them together, as described above. Generally, it is prima facie obvious to combine/substitute two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. (see MPEP § 2144.06; In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). As such, a composition comprising both Formula I and Formula II for use as a detanl treatment for inhibiting biofilm formation would have been obvious based on the teachings of Yang.

The Applicant argues, on pages 5-6 of their remarks, that they have shown unexpected results in the form of synergy. Specifically, the Applicant shows that a composition (EX-1) comprising both N-methyl-D-glucamine (Formula II) and N-methyl-N-nonanoyl-D-glucamine (MEGA-9; Formula I) has a biofilm reduction that is more than 7x greater than CE-1 (neither compound). Compositions comprising only N-methyl-D-glucamine (CE-3) and only N-methyl-N-nonanoyl-D-glucamine (CE-2) reduce the biofilm just slightly higher than the control.
In response, the Applicant has shown a synergist combination of N-methyl-D-glucamine and N-methyl-N-nonanoyl-D-glucamine but has not shown that this synergy expands to the entire genus of Formula I and Formula II. These data are not commensurate in scope with the claimed invention. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990). As such, the above rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613